Filed 2/9/21 Tiger Loans v. Hao CA4/3




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 TIGER LOANS, INC.,

      Plaintiff and Appellant,                                           G058954

           v.                                                            (Super. Ct. No. 30-2017-00921046)

 YAN HAO,                                                                OPINION

      Defendant and Respondent.




                   Appeal from a judgment of the Superior Court of Orange County, Ronald
L. Bauer, Judge. Dismissed.
                   Law Office of Foroozandeh and Majid Foroozandeh for Plaintiff and
Appellant.
                   SAC Attorneys and Brian A. Barnhorst for Defendant and Respondent.
              Plaintiff Tiger Loans, Inc. appeals from an amended judgment including an
award of attorney fees and costs against plaintiff and in favor of defendant Yan Hao.
Plaintiff complains defendant was not entitled to fees and costs. But plaintiff’s appeal
from the amended judgment is untimely because the amendment only added attorney fees
and costs and the time for appeal of the original judgment expired. And even if we
construe plaintiff’s appeal as having been taken from the underlying attorney fee order, it
too is untimely. Therefore, we dismiss the appeal.
                                          FACTS
              Plaintiff, a mortgage broker, employed defendant as a financial analyst. As
part of this relationship, plaintiff sponsored defendant for an H1-B visa, and withdrew the
costs of the visa from defendant’s paycheck. Defendant started a separate lending
business while defendant was still employed by plaintiff. Plaintiff apparently discovered
the existence of this business, fired defendant, and sued her for misappropriation of trade
secrets, breach of duty of loyalty, unfair competition, and intentional interference with
prospective economic advantage. In response, defendant cross-complained against
plaintiff and its principals, alleging various wage-and-hour and employment claims,
including unpaid wages and failure to pay overtime due to misclassification as an exempt
employee.
              The matter was tried before Judge Geoffrey T. Glass. Judge Glass found
plaintiff largely failed to prove its claims, by failing to prove defendant engaged in
certain alleged wrongful conduct, failing to prove it owned any protectable trade secrets,
and failing to demonstrate any damages, as the new company formed by defendant never
made any money. The trial court did find defendant had attempted to compete with
plaintiff while still employed by plaintiff, violating her duty of loyalty. The only
damages, though, were $32.80, representing the cost to obtain two credit reports using
plaintiff’s account with a third party vendor.



                                                 2
              On defendant’s cross-complaint, the trial court found defendant was
misclassified for a short period while employed by plaintiff, but defendant failed to
establish credible estimates that would support a calculation of overtime hours incurred.
The court also found plaintiff improperly withheld the cost of defendant’s visa from her
paycheck, and awarded that cost to defendant, along with waiting penalties, for a total
award of $8,691.30. The trial court declared defendant the prevailing party. On June 13,
2019, the trial court entered judgment with the attorney fee and cost issues yet to be
resolved.
              Defendant then sought her attorney fees and costs via motion, arguing her
fees and costs were recoverable under certain Labor Code provisions. Plaintiff opposed
defendant’s motion, which was heard by Judge Ronald L. Bauer. On September 3, 2019,
the court granted defendant’s motion and awarded reduced amounts of both fees and
costs: $124,302.00 in fees and $17,222.74 in costs.
              A few months later, a dispute arose over satisfaction of the judgment.
While the record is not entirely clear and omits most of the documents that relate to these
issues, it appears plaintiff sought to satisfy the judgment by paying the principal amount
plus interest to defendant, excluding the attorney fees and costs. When defendant
refused, plaintiff apparently filed a motion to have the judgment deemed satisfied. In
response, defendant sought to have the judgment amended to expressly include the
attorney fee and cost amounts. The trial court entered an amended judgment including
these amounts on February 26, 2020.
              On March 5, 2020, plaintiff filed a notice of appeal from the February 26,
2020 amended judgment.
              After the close of briefing in this court, we ordered the parties to submit
supplemental briefs addressing the timeliness of plaintiff’s appeal under California Rules
of Court, rule 8.104(a)(1)(C) and Torres v. City of San Diego (2007) 154 Cal.App.4th
214, 222 (Torres).

                                             3
                                       DISCUSSION
              “Unless otherwise provided by law, a notice of appeal must be filed on or
before the earliest of three dates: (1) 60 days after the court clerk serves a notice of entry
of judgment or a file-stamped copy of the judgment on the appealing party, (2) 60 days
after the appealing party serves or is served by the opposing party with a notice of entry
of judgment, or (3) 180 days after entry of judgment. (Cal Rules of Court, rule 8.104(a).)
‘If a notice of appeal is filed late, the reviewing court must dismiss the appeal.’” (Torres,
supra, 154 Cal.App.4th at pp. 221-222.) “‘The time for appealing a judgment is
jurisdictional; once the deadline expires, the appellate court has no power to entertain the
appeal.’” (In re J.A. (2019) 43 Cal.App.5th 49, 54.) “‘“‘If it appears that the appeal was
not taken within the [required] period, the court has no discretion but must dismiss the
appeal of its own motion even if no objection is made.’”’” (Ibid.)
              “It is well settled . . . that ‘[w]here the judgment is modified merely to add
costs, attorney fees and interest, the original judgment is not substantially changed and
the time to appeal it is therefore not affected.’” (Torres, supra, 154 Cal.App.4th at p.
222.) “‘When a party wishes to challenge both a final judgment and a postjudgment
costs/attorney fee order, the normal procedure is to file two separate appeals: one from
the final judgment, and a second from the postjudgment order.’” (Ibid.)
              Here, the relevant events and dates are these: the original judgment was
entered June 13, 2019, the attorney fee and cost order was entered on September 3, 2019,
the amended judgment was entered February 26, 2020, and plaintiff’s notice of appeal
was filed March 5, 2020. The record does not contain a notice of entry of judgment or
proof of service for either the original judgment or the attorney fee and cost order;
accordingly, we apply the backstop rule of 180 days from entry of the judgment or order
under California Rules of Court, rule 8.104(a)(1)(C).
              March 5, 2020 is 266 days after June 13, 2019 and 184 days after
September 3, 2019. Plaintiff’s appeal is thus untimely as to both the judgment and the

                                              4
attorney fee and cost order. The February 26, 2020 amended judgment merely added
costs and attorney fees to the original judgment, and therefore did not extend the time to
appeal from the original judgment. Consequently, we are without jurisdiction to entertain
plaintiff’s appeal and must dismiss it.
                                      DISPOSITION
              The appeal is dismissed.
              Defendant shall recover costs on appeal.




                                                 THOMPSON, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



GOETHALS, J.




                                             5